        Case 7:17-cv-07726-NSR-PED Document 115 Filed 11/21/19 Page 1 of 1
                                                                                      Troy P. Cunningham
                                                                                77 Water Street, Suite 2100
                                                                                New York, New York 10005
                                                                       Troy.Cunningham@lewisbrisbois.com
                                                                                      Direct: 646.783.0904




November 21, 2019                                                                   File No. 29133.265



 VIA ECF and FEDEX Overnight

 Hon. Paul E. Davison, U.S.M.J.
 United States District Court, SDNY
 The Hon. Charles L. Brieant Jr.
 Federal Building and
 United States Courthouse
 300 Quarropas Street,
 White Plains, NY 10601-4150

          Re:      Michael Holness, et al., v. LG Chem Ltd., et al.,
                   Civil Action No. 7:17-cv-07726(NSR)(PED)
                   Defendant LG Chem’s Opposition and Cross-Motion

 Dear Judge Davison:

        This office represents Defendant LG Chem, Ltd., (“LG Chem”) in the above-referenced
 matter. In accordance with this Honorable Court’s so-ordered briefing schedule, on November
 21, 2019, LG Chem served its opposition to Plaintiffs’ motion for sanctions and LG Chem’s
 cross-motion via FedEx Overnight addressed to the Honorable Paul E. Davison, U.S.M.J.
 (“Opposition and Cross-Motion”). Due to the trade secret and confidential nature of the
 information at issue, LG Chem served their Opposition and Cross-Motion on this Honorable
 Court for in camera review.

        A copy of LG Chem’s Opposition and Cross-Motion in response to Plaintiffs’ motion for
 sanctions was also served on all counsel of record via FedEx and email pursuant to the terms of
 the June 18, 2018, so-ordered Confidentiality Order in effect in this case.

          Thank you for Your Honor’s time and consideration with regard to this issue.

                                                Respectfully,

                                                    /s/ Troy P. Cunningham
                                                Troy P. Cunningham for
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
 TPC
 cc:      All Counsel of Record (via ECF)




 4822-6374-5453.1 4819-1788-3048.1
